 

Exhibit 10.77

 

Execution Version

 

AMENDMENT No. 2 TO SECURITIES PURCHASE AGREEMENT

 

THIS AMENDMENT (this “Amendment”) to that certain Securities Purchase Agreement
(the “Purchase Agreement”), dated as of December 22, 2011, by and between Socius
CG II, Ltd., a Bermuda exempted company (the “Investor”), and Marina Biotech,
Inc., a Delaware corporation (the “Company”), is made as of January 12, 2012.
Capitalized terms used but not defined in this Amendment shall have the meanings
ascribed to such terms in the Purchase Agreement.

 

WHEREAS, the Company and the Investor desire to amend the Purchase Agreement,
pursuant to Section 6.3 of the Purchase Agreement, in the manner set forth in
this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.The definition of “Common Shares” is hereby deleted in its entirety and
replaced in its entirety with the following:

 

““Common Shares” includes the Warrant Shares and the Additional Investment
Shares.”

 

2.The definition of “DWAC Shares” is hereby deleted in its entirety and replaced
in its entirety with the following:

 

““DWAC Shares” means all Common Shares or other shares of Common Stock issued or
issuable to Investor or any Affiliate, successor or assign of Investor pursuant
to any of the Transaction Documents, including without limitation any Warrant
Shares and Additional Investment Shares, all of which shall be (a) issued in
electronic form, (b) freely tradable by Investor and legend free and without
restriction on resale, and (c) timely credited by Company to the specified
Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast Automated
Securities Transfer (FAST) Program or any similar program hereafter adopted by
DTC performing substantially the same function, in accordance with irrevocable
instructions issued to and countersigned by the Transfer Agent, in the form
attached hereto as Exhibit C or in such other form agreed upon by the parties.”

 

 

 

 

3.The definition of “Placement Agent Fee Shares” is hereby deleted in its
entirety and replaced in its entirety with the following:

 

““Placement Agent Fee Shares” means the shares of Common Stock issued in payment
of the Placement Agent Fee.”

 

4.Section 2.3(d)(i) is hereby deleted in its entirety and replaced in its
entirety with the following:

 

“(i)   If at any time from the applicable Tranche Notice Date through the
related Tranche Closing Date (in both cases inclusive), a current, valid and
effective Registration Statement and Prospectus is not properly available for
use to permit the lawful public resale by the Investor of all Common Shares
underlying the Warrant (including the portion of the Warrant vesting on the
applicable Tranche Notice Date) and underlying the Additional Investment Right
with respect to the applicable Tranche Notice Date then held by the Investor or
any of its Affiliates, or any such Common Shares would not be immediately freely
tradable by Investor or any of its Affiliates.”

 

5.Section 2.3(g)(ix) is hereby deleted in its entirety and replaced in its
entirety with the following:

 

“(ix)   a current, valid and effective Registration Statement and Prospectus
shall be properly available for use, at all times from the applicable Tranche
Notice Date through the related Tranche Closing Date (in both cases inclusive),
to permit the lawful public resale by the Investor of all Common Shares
underlying the Warrant (including the portion of the Warrant vesting on the
applicable Tranche Notice Date) and underlying the Additional Investment Right
with respect to the applicable Tranche Notice Date then held by the Investor or
any of its Affiliates; “

 

6.Section 4.1(f) is hereby deleted in its entirety and replaced in its entirety
with the following:

 

“(f)   Issuance of the Securities. The Securities and the Placement Agent Fee
Shares are duly authorized and, when issued and paid for in accordance with the
applicable Transaction Documents, and subject to, and in reliance on, the
representations, warranties, covenants and agreements made herein by the
Investor, will be duly and validly issued, fully paid and nonassessable, and
subject to Section 5.14, free and clear of all Liens. The Company has reserved
from its duly authorized capital stock a number of shares of Common Stock and
Preferred Stock for issuance of the Securities and the Placement Agent Fee
Shares at least equal to the number of Securities and Placement Agent Fee Shares
which could be issued pursuant to the terms of this Agreement based on the
then-current anticipated exercise price(s) of the Warrant.”

 

2

 

 

7.The last sentence of Section 5.1(a) is hereby deleted in its entirety and
replaced in its entirety with the following:

 

“Notwithstanding the foregoing and for the avoidance of doubt, all Common Shares
(including without limitation all Warrant Shares and all Additional Investment
Shares) shall be DWAC Shares that are freely tradable by Investor, without
restrictive or other legend and without restriction on resale, and the Company
shall not take any action or give instructions to any transfer agent of the
Company otherwise.”

 

8.Except as otherwise expressly provided by this Amendment, all of the terms and
conditions of the Purchase Agreement, the Warrant and the Note are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects.

 

9.This Amendment shall be governed by and construed and enforced in accordance
with the internal laws of the State of New York without regard to the principles
of conflicts of laws thereof. This Amendment may be executed in two or more
counterparts, each of which shall be considered one and the same amendment and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

10.This Amendment shall be effective upon the Company’s execution and receipt of
the same amendment executed by the Investor.

 

[remainder of page intentionally left blank; signature page follows]

 

3

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized signatures as of the date first set forth above.

 

  MARINA BIOTECH, INC.         By: /s/ Philip C. Ranker   Name: Philip C. Ranker
  Title: Interim Chief Financial Officer         SOCIUS CG II, LTD.         By:
/s/ Terren Peizer   Name: Terren Peizer   Title: Managing Director

 



4

